Citation Nr: 1614678	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bronchitis and asthma.  

2.  Entitlement to service connection for bronchitis and asthma.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In August 2013, the Veteran submitted a statement in which he requested to withdraw his claim for an increased rating for PTSD, his claim for an increased rating for cervical spine injury, and his claim for a temporary total rating under 38 C.F.R. § 4.30 for convalescence.  The only appeals currently in appellate status are the two listed on the cover page of this decision.

The issue of entitlement to service connection for COPD and the issue of entitlement to service connection for chronic bronchitis and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1980 rating decision that denied service connection for bronchitis and asthma. 
 
2.  Assuming its credibility, evidence received since the May 1980 rating decision is new and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for bronchitis and asthma has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for bronchitis and asthma has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for bronchitis and asthma was denied by the RO in May 1980.  The Veteran was notified of the denial and of his appellate rights by way of a notice dated in that same month.  The Veteran did not appeal this decision and it became final.

The evidence of record prior to the May 1980 final rating decision included service treatment records, VA treatment records and some private medical records.  At that time, no medical personnel had indicated that the Veteran's bronchitis or asthma disabilities could be related to service.

The evidence obtained since the May 1980 decision includes a June 2014 private physician statement that indicates that the Veteran has asthma that may be due to his service in Vietnam, (VBMS entry dated January 15, 2016).  As there was no such medical opinion of record at the time of the May 1980 final decision, the newly submitted evidence is material to the Veteran's claim.  The Board additionally notes that the Veteran and his spouse have provided additional details regarding the Veteran's bronchitis and asthma that were not of record at the time of the May 1980 rating decision.  Because new and material evidence has been received, the claim for service connection for bronchitis and asthma is reopened.


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for bronchitis and asthma is reopened.


REMAND

An October 2006 letter from a private physician, R.L.F., M.D., notes that the Veteran was treated by a private pulmonologist, Dr. Frank Horton, in March 2006.  The records of Dr. Frank Horton are not of record and have not been requested.  An attempt must be made to obtain copies of the Veteran's records of pulmonary treatment from Dr. Frank Horton. 

The Board notes that VA has not provided the Veteran a VA medical examination in order to obtain a medical opinion regarding the etiology of the Veteran's lung complaints.  The Board finds that the Veteran should be provided such an examination.  The Veteran's STRs contain an entry from 1967 in which the Veteran had complaints of pleuritic pain and coughing.  In April 1980 a private physician stated that the Veteran probably had chronic bronchitis and associated asthma.  He provided medical records dated in 1978 and 1979 showing that the Veteran had frequent treatment for coughing and wheezing.  The private physician stated that he had treated the Veteran two or three times a year for the past ten years for such symptoms.  In this case there are lung type complaints during service, there is evidence of lung type complaints not long after discharge from service, and there are many post service diagnoses of chronic bronchitis, asthma and COPD.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Veteran should be provided a VA examination to obtain an opinion regarding the etiology of the Veteran's claimed lung disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the Veteran's claims file.

2.  Request that the Veteran provide signed authorization forms so that VA can request the Veteran's records from any private providers who have treated him for lung disability whose records have not already been submitted.  This should include an authorization to obtain records from Dr. Frank Horton.  If the search for any such records has negative results the Veteran should be notified that the records could not be obtained, and documentation that the records could not be obtained must be added to the claims file.

3.  Thereafter, schedule the Veteran for a VA respiratory examination in order to ascertain the etiology of any pulmonary/respiratory disorders found, to include bronchitis, asthma and COPD.  The VBMS electronic record must be made available to, and be reviewed, by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all pulmonary/respiratory disorders found, to include bronchitis, asthma and COPD.  The examiner must opine as to whether any pulmonary/respiratory disorder found, to include any bronchitis, asthma and/or COPD, at least as likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's military service, including his presumed exposure to herbicides in Vietnam.   

The examiner's attention is directed to the Veteran's noted treatment during service for pleuritic pain and coughing in 1967.  The examiner's attention is also directed to the private treatment records showing treatment for coughing/wheezing in 1978/1979, with a report of such treatment for 10 years prior.  The examiner should also consider the Veteran's statements that his breathing problems began during service and have continued since that time.

Reasons and bases for all opinions should be provided.
  
4.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


